Citation Nr: 1743406	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  09-14 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial rating for surgical scar, sternum.

2.  Entitlement to a compensable initial rating for surgical scars, left underarm.

3.  Entitlement to a compensable initial rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to July 1973, from September 1973 to September 1976, and from July 1977 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine and Cleveland, Ohio.  Jurisdiction of the case currently resides with the RO in Pittsburg, Pennsylvania.  

In June 2012, the Board remanded this matter for further development and the case has been returned for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's surgical scar of the sternum is stable, not painful, covers an area of less than 39 square centimeters, and does not cause any functional limitation.

2.  The Veteran's surgical scars of the left underarm are stable, not painful, cover an area of less than 39 square centimeters, and do not cause any functional limitation.

3.  The Veteran's hypertension has not been manifested by blood pressure readings with diastolic pressure predominantly 100 more or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more with the requirement of continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for surgical scar, sternum, are not met.  38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7802 (2007), Diagnostic Code 7802 (2016).

2.  The criteria for a compensable initial rating for surgical scars, left underarm, are not met.  38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7802 (2007), Diagnostic Code 7802 (2016).

3.  The criteria for a compensable initial rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In compliance with the Board's June 2012 remand, the Veteran's treatment records from the Hohenfels Health Clinic and the Landstuhl Regional Medical Center, dated from July 2007 to March 2017, have been obtained and associated with his claims file.  The Veteran was also provided updated VA scars and hypertension examinations in April 2017 to ascertain the current nature and severity of his service-connected disabilities.  These VA examinations were adequate to decide the claims on appeal because the reports provided sufficient detail to determine the current severity of the Veteran's disabilities.  The VA examiner discussed the history of the Veteran's conditions, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Surgical Scars

In a May 2008 rating decision, service connection for surgical scars of the sternum and left underarm was granted with noncompensable initial ratings effective July 23, 2007, under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.  

During the rating period on appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  

Under the rating criteria either prior to or after October 23, 2008, Diagnostic Code 7800 applies to scarring of the head, face, and neck.  As such, it is inapplicable to the Veteran's surgical scars ratings and will not be discussed below.

With respect to rating criteria in effect prior to October 23, 2008, under Diagnostic Code 7801, scars other than on the head, face, or neck, which are deep or cause limited motion, warrant a 10 percent rating for an area or areas exceeding 6 square inches (39 square centimeters), and a 20 percent rating for an area or areas exceeding 12 square inches (77 square centimeters).  Higher ratings are available for larger affected areas.  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).

Under Diagnostic Code 7802, for scars other than on the head, face, or neck that are superficial and that do not cause limited motion, a 10 percent rating is warranted in an area or areas of 144 square inches (929 square centimeters) or greater.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).

Under Diagnostic Code 7803, a 10 percent rating is warranted for an unstable and superficial scar.  Note (1) indicates that an unstable scar is characterized by frequent loss of skin covering the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  This Diagnostic Code was removed from the diagnostic criteria as of October 23, 2008.

Under Diagnostic Code 7804, a 10 percent rating is warranted for a superficial scar that is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  

Under Diagnostic Code 7805, scars were to be rated on limitation of function.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

Under the current rating criteria in effect from October 23, 2008, Diagnostic Code 7801 evaluates scars, not of the head, face, or neck, which are deep and nonlinear.  A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), with higher ratings being available for larger affected areas.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).  

Superficial and nonlinear scars not on the head, face, or neck are evaluated under Diagnostic Code 7802.  Under this Diagnostic Code, a compensable rating is not available unless such scars cover an area of at least 144 square inches (929 square centimeters).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2016). 

Diagnostic Code 7804 (there is no Diagnostic Code 7803) assigns ratings for scars that are unstable or painful.  This Diagnostic Code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016). 

Under Diagnostic Code 7805, any other scars, including linear scars, are to be rated based on any disabling effects and the appropriate diagnostic code for such effects.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

A May 2008 VA examination noted the Veteran's scars did not result in any symptoms or complaints.  On examination, he had a 20 centimeters long and 2.5 millimeters wide scar on the sternum; 3 small scars, each 6 millimeters long and millimeters wide, on the epigastric region; and a 21 centimeters long and 1.5 millimeters wide scar on the left underarm.  The examiner found the scars were irritation-free and symptom-free without a functional limitation and without evidence of a hypertrophy or keloid buildup.  Dermatoscopy did not show any indication of malignity.

An April 2017 VA examination report shows a history of an open heart surgery in 2007 and the resulting scarring from vein harvesting for coronary artery bypass grafting (CABG) on the left underarm and a sternal scar.  The Veteran's scars were on the trunk of the left upper extremity, and he had no scars or disfigurement of the head, face, or neck.  The Veteran reported itching and tingling on the sternal scar.  None of the scars were painful or unstable.  On physical examination, there was a superficial non-linear scar on the left upper extremity measuring 21 centimeters long and 0.2 centimeters wide.  On the anterior trunk, there were three linear scars on the anterior trunk, each measuring 0.7 centimeters long; and a superficial non-linear scar, measuring 20.5 centimeters and 0.3 centimeters wide long.  In summary, for the superficial non-linear scars, the approximate total area was 4.2 square centimeters on the left upper extremity and 6.15 square centimeters on the anterior trunk.  There were no deep non-linear scars.  The examiner found no limitation of function caused by these scars and the scars did not impact the Veteran's ability to work.  

Based on the foregoing evidence, the Board determines that a compensable initial rating cannot be assigned under any of the diagnostic codes available for the Veteran's service-connected surgical scars.

Assuming that the Veteran's scars are deep, which they are not, they do not warrant a compensable rating under prior or current Diagnostic Code 7801, as they measure an area less than 39 square centimeters, which is required in order to receive a 10 percent rating.  Under prior and current Diagnostic Code 7802 for superficial scars, a compensable rating is not available because the Veteran's scars cover an area of less than 929 square centimeters.  A compensable rating also is not available under prior Diagnostic Codes 7803 (for unstable scars) or 7804 (for painful scars) or under current Diagnostic Code 7804 (for unstable or painful scars) because the evidence reflects that pain and instability were not found on examination.

The Board has considered whether a compensable rating may be assigned under a different diagnostic code.  As there is no limitation of function or impact on the Veteran's ability to work associated with the scars, the Board finds that a separate rating under a different diagnostic code is not warranted.  The Board finds further that there is no basis for staged ratings of the Veteran's scars pursuant to Fenderson, as the Veteran's scars remanded stable throughout the appeal period. 

The Board acknowledges that the Veteran described itching and tingling on his sternal scar.  The Veteran is competent to describe the symptoms of the scars as he can observe the scars through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, finds that the examiner's examination findings of no functional limitation associated with such symptoms be probative.

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the current ratings and that the Veteran's service-connected surgical scars do not meet any applicable rating criteria for a compensable initial rating. 

Hypertension

The Veteran's hypertension is evaluated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent rating with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 40 percent is warranted for diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

The medical evidence of record includes 35 blood pressure readings relevant to this issue.  For the purpose of reporting these blood pressure readings, the systolic blood pressure reading will be listed first, followed by a slash, and the diastolic blood pressure reading will be listed last.

A September 2008 VA examination report noted a history of high blood pressure was diagnosed in 1990 for the first time.  The blood pressure at that time was around 150/90 mmHg.  His blood pressure stabilized well with medication without any side effects.  The Veteran's blood pressure was measured under household conditions 3 to 4 times a week at the wrist and it was 110/60-70 mmHg.  He stated he had checkups with his doctor every 3 months and similar values were measured there.  On physical examination, the Veteran's blood pressure was 116/88 and 117/70 mmHg.  Blood pressure before ergometry was 115/72 and 120/74 mmHg, and after ergometry was 108/75 and 113/75 mmHg.

Treatment records from Hohenfels Heath Clinic and Landstuhl Regional Medical Center reveal blood pressure readings of 133/81 mmHg in February 2009, 114/69, 116/83 and 99/62 mmHg in May 2009, 119/81 mmHg in September 2009, 122/78 mmHg in October 2009, 135/81 mmHg in January 2010, 140/80 mmHg in May 2010, 124/82 mmHg in June 2011, 133/77 mmHg in July 2012, 130/83 mmHg in October 2012, 147/87 and 128/80 mmHg in October 2013, 130/73 mmHg in November 2013, 142/84 mmHg  in March 2014, 118/73 mmHg in June 2014, 134/76 mmHg in February 2015, 123/69 mmHg in August 2015, 138/77 mmHg in October 2015, 135/57 mmHg in November 2015, 124/74 mmHg in December 2015, 123/75 mmHg in May 2016, 132/75 mmHg in September 2016, 124/75 mmHg in December 2016,  and 126/68 mmHg in March 2017.

An April 2017 VA examination report noted that the Veteran developed hypertension and was started on medication; the condition and symptoms were stable on medication.  Current blood pressure readings were 148/78, 138/70, and 148/78 mmHg; average blood pressure reading was 144/75 mmHg.  There were no other pertinent physical findings, complications, conditions, signs and symptoms related to the Veteran's hypertension.  The examiner found that the Veteran's hypertension did not impact his ability to work.  

A compensable disability rating is not warranted for the Veteran's hypertension.  The medical evidence of record includes numerous separate blood pressure readings over the rating period of the appeal.  None of these blood pressure readings show a systolic pressure of 160 or more or diastolic pressure reading of 100 or more at any time during the pendency of this appeal.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more has not been shown, a compensable initial rating for hypertension is not warranted.

In this regard, the Board notes that although the use of daily medication is shown in this case, that does not in and of itself warrant the assignment of a compensable rating absent evidence of a history of diastolic pressure predominantly 100 or more.

In a February 2009 statement, the Veteran indicated that every test administered to check his blood pressure reading was done while he was on medication and observed that if he did not take his medication before these tests he believed that a compensable level of disability for hypertension could be shown.  However, the regulations do not provide that examinations for hypertension be conducted to the exclusion of any medication and/or treatment being used for control of high blood pressure.  In essence, these examinations are used to provide an accurate assessment of the nature and severity of the condition, contemplating any current treatment regimen.  

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  Here, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  

As the preponderance of the evidence is against the claims for increased ratings, there is no doubt to be resolved, and compensable initial ratings for the Veteran's surgical scars and hypertension are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a compensable initial rating for surgical scar, sternum, is denied.

Entitlement to a compensable initial rating for surgical scars, left underarm, is denied.

Entitlement to a compensable initial rating for hypertension is denied.



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


